Citation Nr: 1215184	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  11-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1943 to October 1947, and from February 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity than deficiencies in most areas throughout the period of this claim.


CONCLUSION OF LAW

The criteria for rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a rating in excess of 50 percent for PTSD.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects the originating agency provided the Veteran with all notice required by the VCAA by a letter mailed in August 2009, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the record reflects that service treatment records (STRs) and pertinent post-service medical records have been obtained and that the Veteran has been afforded appropriate VA examinations.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

PTSD is rated under the following criteria.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Service connection for PTSD was granted in a January 2007 rating decision that assigned a 10 percent schedular rating, effective October 31, 2006.  A September 2008 rating decision increased the schedular rating from 10 percent to 50 percent, effective June 3, 2008.  The Veteran submitted the instant claim for an increased rating for PTSD in August 2009.

In response to his claim for an increased rating for PTSD, the Veteran was afforded a VA examination in September 2009 in which he reported missing three to four weeks of work at a previous job because of his mental health condition.  He also reported some problems with irritability with coworkers and supervisors.  The Veteran reported symptoms to include intrusive thoughts; nightmares three to four times a week; avoidance of talking or thinking of combat; avoidance of crowds and war movies; flashbacks one to two times a year; emotional detachment; decreased interest in activities; irritability; sleep disturbances; concentration problems; and exaggerated startle reaction.  He stated that he had a good relationship with his wife, good relationship with his children, was not as close to his grandchildren, and denied having close friends or casual friends.  He reported working around the house and going to church about one to two times a year.  

Mental status examination showed the Veteran was alert, had problems with orientation, and was attentive.  His mood appeared somewhat dysphoric, his affect was constricted and his speech had a regular rate and rhythm.  There was some evidence of psychomotor agitation; thought process was logical and coherent; thought content was devoid of current auditory or visual hallucinations, but he did report such symptoms in the context of nightmares.  There was no evidence of delusional content.  The Veteran denied current thoughts of hurting himself or others; denied a history of suicide attempts and a history of being physically aggressive with others.  His memory was severely impaired for immediate information, and it was more intact for recent and remote events.  The VA examiner diagnosed PTSD and assigned a Global Assessment of Functioning (GAF) score of 53.  The examiner stated that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD, and he would need assistance with money management given his memory problems.

The record is replete with VA mental health outpatient treatment records that are significant for reported PTSD symptoms, to include restless sleep; nightmares; sleep disturbances; isolation; irritability; hyperstartle response; feelings of hopelessness; tearful moments; confusion; and neglect of personal hygiene.  Mental status examinations during the course of outpatient treatment showed that the Veteran was alert, attending, and verbally interactive.  His mood was dysphoric, anxious, irritable, angry, and subdued; his affect was full range or mildly constricted; his speech had a normal rate and tone; his thoughts were linear, goal-directed, and coherent; there were no delusion thoughts and no suicidal or homicidal thoughts, plans, or risks.  Diagnoses included PTSD chronic, severe.  The GAF scores ranged from 44 to 58.

The Veteran was afforded a VA examination in August 2011 in which he reported coming to the evaluation because he had expenses and could not find a job.  The Veteran reported symptoms to include intrusive thoughts; nightmares two to three times a month; avoidance of talking or thinking of his trauma; avoidance of crowds and news regarding war and war movies; emotional detachment; decreased interest in activities; irritability; sleep disturbances; concentration and memory problems; and hypervigilant style.  He reported missing about two to four days from a previous job due to his mental health problems and sometimes being irritable on the job.  He stated that he was married for the second time, that his marital relationship was good, and that he had a good relationship with his children and grandchildren.  He denied having close friends but reported having four casual friends that he saw one to two times a month when they would fish together.  He reported trying to stay busy to distract himself.  

Mental status examination showed the Veteran was alert, oriented, and attentive; mood appeared dysphoric; affect was constricted; speech had a regular rate and rhythm; there was some evidence of psychomotor agitation; thought process was logical and coherent; thought content was devoid of current auditory or visual hallucinations; memory was moderately impaired for immediate information; and there were concentration problems.  The Veteran denied current thoughts of hurting himself or hurting others and denied a history of suicide attempts.  The VA examiner diagnosed PTSD and assigned a GAF score of 53.  The examiner stated that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD, and he would need assistance with money management given his memory problems.

On review of the evidence above, the Board finds that the occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity (as required for a 50 percent rating) than deficiencies in most areas (as required for a 70 percent rating). 

In determining that the Veteran's PTSD warrants the aforementioned disability rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A score of 51-60 is appropriate where there are, "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."

In this case some of GAF scores assigned for PTSD are consistent with the Veteran's moderate symptoms as detailed by the various examiners and treating providers.  However, the GAF scores do not correlate to any specific rating.  The Board has found the examination findings and the actual assessments of the Veteran's occupational and social functioning to be more probative than the GAF scores.

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The evidence of record shows that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, which is squarely within the criteria for the 50 percent rating.  A schedular rating of 70 percent rating is awarded for deficiencies in most areas, but the evidence does not show the Veteran's PTSD impairment more nearly approximates such impairment. 

To this point, specific symptoms associated with the 70 percent rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Review of the evidence of record shows that the Veteran's PTSD caused some difficulty in adapting to stressful circumstances, but the other symptoms were absent.  The record shows no suicidal ideation; no obsessional rituals; speech unremarkable; no impaired impulse control; no spatial disorientation; and repeated reports of good marital and familial relationships. 

For the reasons above the Board finds the criteria for a rating in excess of 50 percent are not met. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must also consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA in which it has generally been asserted that the Veteran is entitled to higher disability ratings for his PTSD due to his reported symptoms.  Although the Veteran is competent to report his own overall symptomology, and in affording those statements full credibility, they do not show that his impairment more closely approximates the schedular criteria for the next higher evaluation.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

The Board notes that a claim for a total rating based on individual unemployability (TDIU) has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  The Board notes that the Veteran stated in both the aforementioned VA examinations that he missed work due to his PTSD and indicated irritability with coworkers and supervisors.  In the Board's opinion, none of the Veteran's statements and none of the other evidence of record raise the issue of entitlement to a total rating based on unemployability due to the service-connected psychiatric disability.  Therefore, a TDIU claim is not properly before the Board; however, the Veteran is free to submit such a claim if he believes that he is unemployable due to service-connected disability or disabilities.

In reaching its decision, the Board has considered the benefit-of-the-doubt rule; but has determined that it does not apply in this case because the preponderance of the evidence is against claim.



ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


